Citation Nr: 0721398	
Decision Date: 07/17/07    Archive Date: 08/02/07

DOCKET NO.  06-20 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability to include as secondary to the service-connected 
left knee disability.

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1982 to August 1985.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision by the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for a left knee disability, rated 
10 percent, and denied service connection for a right knee 
disability (claimed as bilateral knee condition).  In the 
veteran's June 2005 notice of disagreement, the issue of 
entitlement to service connection for a right knee disability 
was recharacterized to include entitlement as secondary to 
his service-connected left knee disability.  In April 2007, a 
Travel Board hearing was held before the undersigned.  A 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted additional evidence with a waiver of RO 
consideration.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The veteran's service medical records, with the exception of 
records pertaining to his left knee arthroscopy, are 
unavailable.  Accordingly, VA has a heightened duty to assist 
the veteran in developing his claim.  See Cuevas v. Principi, 
3 Vet. App. 542 (1992).

The veteran contends that he injured both knees in the same 
incident (which ultimately led the RO to grant service 
connection for the left knee) while in service.  A single 
documentation included in the available service medical 
records notes that he "complained of bilateral knee pain; 
left worse than right".

On March 2005 VA examination, the examiner noted that it was 
going to be difficult to assess the veteran's disabilities, 
because he had been involved in a motor vehicle accident in 
May 2004 in which he sustained multiple traumatic injuries.  
He ultimately opined that the left knee disability was 
related to service (as such disability was well documented in 
the available service medical records), and the right knee 
disability was more than likely not service related.

The veteran testified during the April 2007 hearing that he 
sought treatment for his right knee disability [page 8 of 
transcript] from his private physician in 1986.  He also 
indicated ongoing treatment in the 1990's for such disability 
from a private clinic in Kissimmee, Florida.  These pertinent 
records are not associated with the claims file.  He has 
indicated that his right knee has intensified because he has 
had to place more weight on it due to the service-connected 
left knee disability.  The veteran stated [page 7] that his 
physician has provided an opinion (and that such was included 
in the record) that his current right knee disability is due 
to his service-connected left knee disability (notably, such 
opinion is not associated with the claims file).

The veteran has also testified [page 11] that he is receiving 
Social Security Administration (SSA)/Supplemental Security 
Income (SSI) disability benefits for both of his knees.  
Medical records considered in conjunction with the SSA/SSI 
determination do not appear to have been sought.  Such 
records may contain information pertinent to the instant 
claim; VA is obliged to obtain them.  See Murincsak v. 
Derwinski, 2 Vet. App.363 (1992).  Furthermore, the veteran 
has testified that his service-connected left knee disability 
has increased in severity.  Specifically, he stated that he 
has quite a bit of instability.  He also indicated that his 
doctor has recommended a total knee replacement within the 
next year.

Because the veteran has identified private treatment records 
that allegedly show treatment in 1986 and the early 1990's 
(which would provide proof of possible arthritis within one 
year of discharge and chronicity for a right knee disability; 
and therefore would be pertinent), VA has a duty to assist 
him in securing those records.  Also in light of the alleged 
increased severity to his left knee disability, including 
instability, and VA's heightened duty to assist with respects 
to the right knee disability, a contemporaneous examination 
is also necessary.

It is also noteworthy that the claim regarding his left knee 
disability involves an appeal of an initial rating assigned 
with a grant of service connection, and that "staged' 
ratings are for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Finally, his knee disabilities are of such to suggest ongoing 
treatment.  VA records dated to September 2005 are associated 
with the claims file.  Records subsequent to September 2005 
need to be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.	Ask the veteran to identify with 
complete names and addresses (as much 
as possible) any and all sources of 
treatment he received for right knee 
disability since separation from 
service (and to provide releases for 
records of any private providers 
identified, particularly those 
identified during the hearing; i.e. 
records from 1986, from 1990s and the 
nexus opinion of his physician 
regarding current disability of right 
knee as secondary to his service-
connected left knee disability).  
Secure for the claims file complete 
records of such treatment from all 
sources identified.  Secure for the 
record VA treatment records from 
September 2005 to the present.

2.	Secure from SSA copies of any available 
medical records considered in their 
determination awarding the veteran 
SSA/SSI disability benefits. 

3.	Arrange for the veteran to be afforded 
a VA orthopedic examination to determine 
the current severity of his service 
connected left knee disability.  The 
examiner must review the veteran's 
claims folder in conjunction with the 
examination.  All clinical findings 
should be reported in detail.  The 
findings must include range of motion 
studies (to include any limitations due 
to pain) as well as specific findings as 
to whether there is subluxation or 
instability and, if so, the degree of 
such.  The examiner should explain the 
rationale for any opinions given.  

     The examiner should also determine 
the etiology of the veteran's current 
right knee disability.  Upon review of 
the record and examination of the 
veteran the examiner should provide an 
opinion as to whether the veteran, at 
least as likely as not (i.e., a 50 
percent or better probability) has a 
disability of the right knee that is 
related to service or as secondary to 
his service-connected left knee 
disability.  The examiner must explain 
the rationale for all opinions given. 

4.	Review the claims, to include 
consideration of the possibility of 
"staged" ratings, if indicated (for 
the left knee disability) and VA O.G.C. 
Prec. Op. No. 23-97 (July 1, 1997), 62 
Fed. Reg. 63,604 (1997) [a veteran who 
has arthritis and instability of the 
knee may be rated separately under 
Diagnostic Codes 5003 and 5257, 
provided that any separate rating must 
be based upon additional disability].  
If they remain denied, issue an 
appropriate supplemental statement of 
the case and give the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




